Citation Nr: 0810405	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  07-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In April 2007, the veteran testified before a Hearing Officer 
at the RO.  In February 2008, the veteran testified at a 
videoconference hearing before Kathleen Gallagher, a Veterans 
Law Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case. 

In March 2008, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. § 
20.900(c), the Board advanced the veteran's case on the 
docket in light of his age.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to obtain a medical opinion when the record contains 
competent evidence of a current disability or symptoms of a 
current disability; evidence establishing that an event, 
injury, or disease occurred in service; and an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A;38 C.F.R.§ (c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records are 
unfortunately unavailable.  The record reveals substantial 
efforts by the RO to obtain these records, including multiple 
requests to the National Personnel Records Center (NPRC).  
However, the NPRC has unambiguously informed the RO that the 
veteran's service records may have been destroyed in the July 
1973 NPRC fire and that there are no alternative records.  
Based on the foregoing, it is clear that further requests for 
service medical and personnel records for the veteran would 
be futile.  The veteran has been informed that his service 
records are unavailable.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In cases where the service medical records are unavailable 
through no fault of the claimant, VA's duty to assist "is 
particularly great."  See Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) (noting in such cases that it is "especially 
incumbent on VA to insure that its current examination and 
the report thereof was as complete and thorough as possible 
in dealing with the veteran's contentions.").

In this case, although the service medical records are 
unavailable, the veteran has provided very credible 
statements outlining an in-service injury to his right hip.  
Specifically, he testified that he had been riding as a 
passenger in a truck when the driver fell asleep and ran off 
the road, hitting a tree.  The veteran indicated that he was 
examined in a field hospital after the accident and he 
reported right hip pain.  He indicated that no abnormalities 
were noted after the accident other than a very bad bruise 
and he was returned to duty.  The veteran indicated that 
since service, he continued to experience right hip pain, 
which had worsened in recent years.  Given the nature of the 
veteran's injury and its observable symptoms, the Board finds 
that the veteran's testimony is competent in addition to 
being credible.  Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).

Further adding to the credibility of the veteran's statement 
is the fact that he has submitted supporting evidence.  
First, the veteran has provided an April 2007 statement from 
his spouse of fifty-two years corroborating his statements of 
an in-service right hip injury.  Unfortunately, the veteran's 
spouse passed away in September 2007.  In her April 2007 
statement, however, the veteran's spouse indicated that she 
and the veteran met in 1950 and dated until he was 
transferred to Germany.  While he was overseas, she indicated 
that the veteran wrote her letters in which he described his 
hip injury from the truck accident.  She indicated that when 
he returned in 1954, the veteran had a slight limp and 
occasional pain in his right hip.  She indicated that they 
married in 1955 and been married since that time.  In 
addition to the statement from his late spouse, the veteran 
has also submitted copies of photographs taken of the truck 
after the accident which reveal damage to the front.  

The record on appeal also contains VA and private medial 
evidence showing complaints of right hip pain since 1953.  X-
ray studies of the right hip in July 2006 show mild 
degenerative changes.  

Under the circumstances presented in this case, the Board 
finds that a VA medical examination and opinion is required.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (holding 
that VA must obtain a nexus opinion when there is competent 
evidence of a current disability, evidence establishing that 
an injury occurred in service; and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability); see also 38 C.F.R. § 3.159(c)(4).  The 
Board notes that the veteran was previously provided a VA 
medical examination in June 2007.  The examiner, however, 
concluded that "I do not have any pertinent evidence to 
support the veteran's claim of injury."  Thus, he concluded 
that due to "a lack of substantial evidence," service 
connection was not warranted.

The Board notes that it is its responsibility, as the finder 
of fact, to analyze the credibility and probative value of 
the evidence.  See e.g. Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000).  As discussed above, the Board has 
determined that the statements of the veteran and his late 
spouse to the effect that he was involved in a truck accident 
in which he sustained hip pain are competent and credible.  
In light of these statements, as well as his statements of 
continuity of right hip symptoms after service, and the 
current medical evidence showing a diagnosis of right hip 
arthritis, a medical examination is necessary in order to 
determine whether such current hip disability is causally 
related to the in-service accident.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
right hip disability.  The claims folder 
should be provided to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current right hip disability is causally 
related to the veteran's in-service truck 
accident.  The examiner should be advised 
that because the veteran's service 
medical records are unavailable, he or 
she must base his or her opinion, to the 
extent possible, on the veteran's 
description of the in-service accident 
and subsequent symptomatology.  The 
examiner is further advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



